Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 4/15/2022.
Claims 1-36 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 4/15/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1 and 16 rejection under  35 USC § 101:
Applicant argues that “Claim 1 is not directed to organizing human activity. Claim 1 recites a plurality of specific requests/responses between a computing device and a user device that do not correspond to human activities. Claim 1 further recites additional operations and data structures at the computing device that do not correspond to human activities. For example, amended claim 1 recites "selecting... a query advertisement record based on the partial search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query, wherein the advertised search query includes text configured to be rendered in the search interface as a user-selectable search term, and wherein the bid price is for actions associated with the advertised search query." As another example, claim 1 recites "sending... the advertised search query and the one or more suggested search queries,...wherein the advertised search query and the one or more suggested search queries are configured to be rendered in the search interface." The above examples are clearly not directed to organizing human activity (page 2/7)”.
Examiner disagrees, because Applicant’s arguments are not persuasive.  the recitation of a plurality of specific requests/responses between a computing device and a user device that do not correspond to human activities of claim 1  are not a technical improvement to the operation of a computer but the removal of human labor that is just automating a task and not patent eligible, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
As stated in the rejection below, Claim1 recites the abstract idea of:  targeting advertisement search query and application installation. As best understood by the Examiner, the limitations that set forth this abstract idea are: "receiving,  a first request from a user device, wherein the first request includes a partial search query sent from the user device while a user is typing a search query; generating, one or more suggested search queries based on the partial search query; selecting, a query advertisement record based on the partial search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query; sending, a first response to the user device, wherein the first response includes the advertised search query and the one or more suggested search queries; receiving, a second request that includes the advertised search query; generating, search results based on the advertised search query included in the second request; and sending, from the computing device, the search results to the user device…”;.   Such limitations are considered to be abstract idea, because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities. 
Therefore, the claimed limitations of claims 1 and 16 are directed to abstract idea, because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Also, the recitation of the additional operation additional operations and data structures at the computing device DO NOT amount to significantly more than the abstract idea alleged in the Office Action. For example, the first/second requests, first response, search results, and additional processing and data structures recited in amended claim 1 clearly DO NOT provide a technical practical application that is more than the alleged abstract idea alleged in the Office Action. 
Therefore, the claim rejection of claims 1 and 16 under 35 U.S.C. § 101 is maintained.
Applicant argues that “ the limitations of amended claim 1 amount to significantly more than the abstract idea alleged in the Office Action. For example, the first/second requests, first response, search results, and additional processing and data structures (e.g., the query advertisement record) recited in amended claim 1 clearly provide a technical practical application that is more than the alleged abstract idea alleged in the Office Action. Applicant further submits that claim 1 is directed to features that improve user devices and search/advertisement systems including one or more computing devices . Applicant submits that claims 1-32 are patentable under 35 U.S.C. § 101 for at least the above reason (page 2/7)” . 
Examiner disagrees, because Applicant’s arguments are not persuasive.  As stated in the rejection below and the previous Office Action, the limitation of  claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Also, the use of computer (i.e. computing device; user device) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-32 under 35 U.S.C. § 101 is maintained.
With regard to claims 1 and 16 rejection under  35 USC § 103 (a):
Applicant argues that “amended claim 1 recites that a query advertisement record includes an advertised search query that "includes text configured to be rendered in the search interface as a user-selectable search term" and a bid price "for actions associated with the advertised search query." Applicant submits that Ramer fails to disclose or suggest data or operations that correspond to selecting a query advertisement record including the advertised search query and the bid price, as recited in amended claim 1. Applicant argues that “the advertisements in Ramer are not search queries, and the queries and suggestions in Ramer are not advertisements. Therefore, the queries, suggestions, and advertisements in Ramer do not correspond to the "advertised search query" of amended claim 1. For at  least the above reasons, Ramer fails to disclose or suggest the features of amended claim 1 (page 5/7)”.
Examiner disagrees, because Applicant’s arguments are not persuasive.  Ramer in at least paragraph 6 discloses a method and system disclosed herein includes presenting an advertisement to a mobile communication facility based at least in part on receiving a webpage request from the query facility of a mobile communication facility, receiving information associated with the mobile communication facility, and associating at least one advertisement with a webpage at least in part based on the information relating to the mobile communication facility. In embodiments, the webpage request may be the result of a search query , url request, address request, webpage request, website request, web content request, or other such network interaction. Information about the mobile communication facility may be used in order to determine which of the advertisement/webpage results may be presented successfully to the user's mobile communication facility. This information may, in turn, be used to pair webpages and advertisements that are each capable of presenting in the display of the user's mobile communication facility.
Ramer also in at least paragraph 7 discloses the method and system may further include the step of receiving an explicit query  from a user of a mobile communication facility. A content request may be made by an explicit query  request entered by a mobile communication facility user as text in the query  facility of a mobile communication facility. A content request may be made by an explicit query  request entered by a mobile communication facility user as a voice command in the voice recognition query  facility of a mobile communication facility.
Ramer also in at least paragraph 8, discloses the method and system may further include the step of receiving an implicit query  from a user of a mobile communication facility. Mobile subscriber characteristics, carrier business rules, or mobile communication facility information, in conjunction with time, location, or similar situation, may suggest relevant advertisement-webpage pairing recommendations for the user. The recommended advertisements may be paired with webpages presented prior to, during, or following, the display of the advertisement results. A content request may be made an implicit query  request based at least in part on a mobile subscriber characteristic. A content request may be made an implicit query request based at least in part on a characteristic of a user's mobile communication facility.
Additionally, Ramer in at least paragraph 220 discloses an advertisement   may be presented to a mobile communication facility based at least in part on receiving a webpage request from the query facility of a mobile communication facility, receiving information associated with the mobile communication facility, and associating at least one advertisement  with a webpage at least in part based on the information relating to the mobile communication facility. For example, a user of a mobile communication facility may initiate a search query for "Sonny Rollins." The potential search results that may be presented to the user's mobile communication facility may include advertisements  and websites for CD's of Sonny Rollin's music, videos of his performances, etc. Information about the mobile communication facility (e.g., its video streaming capabilities) may be used in order to determine which of the advertisement/webpage results may be presented successfully to the user's mobile communication facility. This information may, in turn, be used to pair webpages and advertisements that are each capable of presenting in the display of the user's mobile communication facility.
Furthermore, Ramer in at least paragraph 223, discloses an embodiments a sponsored link may be associated with a result that is retrieved via a search that is executed using the mobile communication device 102. For example, a link for a camera vendor may appear only when one of the highest-ranked search results uses the words "digital camera”. Therefore, the cited portions of Ramer Did not fail to disclose or suggest the features of amended claim 1. The queries and suggestions in Ramer are advertisements. Therefore, the queries and suggestions in Ramer do correspond to the "advertised search query" of amended claim 1. Furthermore, the advertisements in Ramer are search queries. Therefore, an advertisement in Ramer does correspond to the "advertised search query" of amended claim 1. For at least the above reasons, Ramer Did not fail to disclose or suggest the features of amended claim 1.    Thus, the claim rejection of claims 1-30 over the cited prior art  under 35 USC § 103 (a), is maintained.
Applicant argues that “ The cited portions of Yahia fail to disclose or suggest the features of amended claim 1. For example, the search engine, the query analysis, the translated search query, the advertisement system, and the refined search interface described in Yahia do not include a query advertisement record including an advertised search query that "includes text configured to be rendered in the search interface as a user-selectable search term" and a bid price "for actions associated with the advertised search query," as amended claim 1 recites. Furthermore, the advertisements that are illustrated and described in Yahia are not search queries. Accordingly, the advertisements that are illustrated and described in the cited portions of Yahia do not correspond to the "advertised search query" of amended claim 1. For at least the above reasons, Yahia fails to disclose or suggest the features of amended claim 1. For at least the above reasons, Ramer and Yahia, alone or in combination, fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to combine Ramer and Yahia to arrive at the features of amended claim 1. Claim 16 is allowable for at least similar reasons as claim 1. Claims 2-15 and 17-32 are allowable for at least similar reasons as claim 1 and claim 16  (6/7)”.
Examiner disagrees, because Applicant’s arguments are not persuasive.    Yahia, in at least paragraph 25 discloses, referring again to FIG. 1, the translated query 30 is provided to the advertisement engine 16. The advertisement engine 16 includes an index module 32 and a data module 34. The advertisement engine 16 performs an ad matching algorithm to identify advertisements that match the user's interest and the query intent. The advertisement engine 16 compares the translated query 30 to information in the index module 32 to determine the correlation of each index entry relative to the translated query 30 provided from the query engine 12. The scoring of the index entries may be based on an ad matching algorithm that may consider the domain, keywords, and predicates of the translated query, as well as the bids and listings of the advertisement. The bids are requests from an advertiser to place an advertisement. These requests may typically be related domains, keywords, or a combination of domains and keywords. Each bid may have an associated bid price for each selected domain, keyword, or combination relating to the price the advertiser will pay to have the advertisement displayed. Listings provide additional specific information about the products or services being offered by the advertiser. The listing information may be compared with the predicate information in the translated query to match the advertisement with the query. An advertiser system 38 allows advertisers to edit ad text 40, bids 42, listings 44, and rules 46. The ad text 40 may include fields that incorporate, domain, general predicate, domain specific predicate, bid, listing or promotional rule information into the ad text.
Yahia in at least paragraph 27 discloses the translated query 512 is matched to the advertisement 524 to determine an ad match score indicative of the correlation between the product or service being offered and the query intent. The bids  528 form part of the advertisement 524 and may be matched to the keywords and domain of the translated query 512. The keywords 516 include the terms "New York", "Hotel", and "August 3". Similarly, the bids 528 includes a  bid on the combination of the Domain "Hotel" and the keyword "New York", accordingly these bids are compared to the keywords 514 and domain 516 of the translated query 512. Since there is a match to both the domain and keyword the ad match score is higher than if just the domain Hotel had matched. Generally, the more specific the bid, the higher the bid price will be because the more relevant the advertisement will be to the query intent and the more likely the user will purchase the advertised product or service. The bid price may also be included in calculating the ad match score and/or used to order the ads within a list that is displayed with the search results. It will be clear to one of ordinary skill in the art that other bidding models may also be applied, including bidding models that match bids to general or domain specific predicates.
Therefore, the cited references of Ramer and Yahia, alone or in combination, Did Not fail to disclose or suggest the claimed features of claim 1 and Claim 16.    Claims 2-15 and 17-32 are Not allowable for at least similar reasons as claim 1 and claim 16, respectively. 
Thus, the claim rejection of claims 1 -32 over the cited prior art under 35 USC § 103 (a), is maintained.

Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-36 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-15 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  targeting advertisement search query and application installation. As best understood by the Examiner, the limitations that set forth this abstract idea are: "receiving,  a first request from a user device, wherein the first request includes a partial search query sent from the user device while a user is typing a search query; generating, one or more suggested search queries based on the partial search query; selecting, a query advertisement record based on the partial search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query; sending, a first response to the user device, wherein the first response includes the advertised search query and the one or more suggested search queries; receiving, a second request that includes the advertised search query; generating, search results based on the advertised search query included in the second request; and sending, from the computing device, the search results to the user device…”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “computing device; user device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“computing device; user device”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-15 do not add significantly more. 
The dependent claims 2-15 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 16-30,32, 35, 36 suffer from substantially the same deficiencies as outlined with respect to claims 1-15 and 31, 33 and 34 are also rejected accordingly.  Therefore, the claims 1-36 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramer et al, US Pub No: 2014/0046761 A1 in view of Yahia et al,  US Pub No: 2008/0114759 A1

Claims 1, 14-16 and 29-30:
	Ramer discloses: 
sending, from the computing device, a first response to the user device, wherein the first response includes the advertised search query and the one or more suggested search queries and wherein the advertised search query and the one or more suggested search queries are configured to be rendered in the search interface (see at least the abstract,  paragraphs 8-16, 221, 223 and Fig (9 and 19) with the associated text; 
receiving, at the computing device, a second request that includes the advertised search query selected by the user in the search interface;
generating, at the computing device, search results based on the advertised search query included in the second request;
See at least the abstract, paragraphs 8-16, 220- 221, 223 and Fig (9 and 19) with the associated text; 
wherein the search results include display data for rendering the search results in a search engine results page, and wherein the search results include links that are configured to access application pages and sending, from the computing device, the search results to the user device (See at least the abstract,  paragraphs 8-16, 220-221, 223 and Fig (9 and 19) with the associated text) ;
wherein the search results are a final set of search results, and wherein the first response includes an initial set of search results along with the advertised search query and the one or more suggested search queries;
  selecting, at the computing device, a search result advertisement based on the partial query; and   sending the search result advertisement with the search results to the user device;
See at least the abstract,  paragraphs 8-16, 220-221, 223 and Fig (9 and 19) with the associated text; 
Ramer does not specifically disclose, but Yahia however discloses:
receiving, at a computing device, a first request from a user device, wherein the first request includes a partial search query sent from the user device while a user is typing a search query  into a search interface on the user device (see at least the abstract,  paragraphs 8-10 and 18-28); 
generating, at the computing device, one or more suggested search queries based on the partial search query see at least the abstract,  paragraphs 8-10 and 18-28); 
selecting, at the computing device, a query advertisement record based on the partial search query, wherein the query advertisement record includes an advertised search query and a bid price associated with the advertised search query (see at least the abstract,  paragraphs 8-10 and 18-28); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of mobile advertisement syndication of Ramer, the ability of driving user intent from a user query as taught by Yahia , since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing users (i.e advertiser) with a query engine that analyzes the query to determine a query intent that is matched to a domain) of the combination were predictable.

Claims 2 and 17:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the first request includes geolocation data that indicates a current geolocation of the user device, and wherein the method further comprises selecting the query advertisement record based on the geolocation data (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);

Claims 3 and 18:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
determining, at the computing device, whether a specific application is installed on the user device; and selecting the query advertisement record based on whether the specific application is installed on the user device (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);
  
Claims 4 and 19:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
selecting the query advertisement record based on application usage data for the user device  (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);;

Claims 5 and 20:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
estimating a monetary value for the advertised search query; and 
selecting the query advertisement record from a plurality of additional query advertisement records based on the estimated monetary value of the advertised search query;
See at least Fig 19 with the associated text;

Claims 6 and 21:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
estimating a monetary value for a potential event that occurs after selection of the advertised search query on the user device; and 
selecting the query advertisement record from a plurality of additional query advertisement records based on the estimated monetary value;
See at least Fig 19 with the associated text;

Claims 7 and 22:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the potential event includes displaying an advertisement in the search results on the user device (see at least paragraphs 105 and  130 and Fig ( 9) with the associated result ;

Claims 8 and 23:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the potential event includes an event for an application that occurs after selection of one of the search results on the user device (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);
 
Claims 9 and 24:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the potential event includes at least one of installing the application on the user device and performing an action in the application (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);

Claims 10 and 25:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the advertised search query includes an application name and a search operator that limit the search results to search results associated with the application name (see at least the abstract,  paragraphs 43, 49, 78, 80 and 118);

Claims 11 and 26:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the query advertisement record includes metadata that specifies an application, wherein the first response to the user device includes the metadata, wherein the second request includes the metadata, and wherein generating the search results comprises generating the search results using the metadata as an application filter that limits search results to search results associated with the application (see at least the abstract,  paragraphs 43, 49, 78, 80, 118, 169, 174 and 382);

Claims 12 and 27:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the query advertisement record includes metadata that specifies an application, wherein the first response to the user device includes the metadata, wherein the second request includes the metadata, wherein the metadata is configured to launch a search page for the application on the user device, and wherein the metadata is configured to insert the advertised search query into the search page for the application (see at least the abstract,  paragraphs 43, 49, 78, 80, 118, 169, 174 and 382);

Claims 13 and 28:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the advertised search query includes an advertisement indicator for rendering on the user device, and wherein the advertisement indicator indicates to the user that the advertised search query is an advertisement (see at least the abstract,  paragraphs 43, 49, 78, 80, 118, 169, 174 and 382);

Claims 31 and 32:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
receiving a prior request that includes a prior partial search query that is an initial portion of the partial search query; and sending a prior advertised search query in response to receiving the prior request (see at least paragraphs 208-209 and 231);

Claims 33 and 35:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the actions associated with the advertised search query include at least one of rendering the advertised search query in the search interface, receiving user selection of the advertised search query in the search interface, and the user performing an action on the user device after selection of the advertised search query (see at least the abstract,  paragraphs 43, 49, 78, 80, 105,118 and 130);
 
Claims 34 and 36:
The combination of Ramer/ Yahia discloses the limitations as shown above.
Ramer further discloses: 
wherein the search interface is configured to generate the second request in response to user selection of the advertised search query (see at least paragraphs 208-209 and 231);
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682